The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-5, 8-11, 14-17, 20 and 24-29 have been examined.Claims 27-29 have been objected to as containing allowable subject matter, yet dependent upon rejected base claims.
Claims 1-5, 8-11, 14-17, 20 and 24-26 have been rejected.

Response to Arguments
The arguments submitted October 29, 2020 have been fully considered but are moot in view of the new grounds of rejection.  The arguments are directed to Bartucca and are not applicable to Griffin as used in the rejection below.

Claim Objections
Claim 1 line 10 should read “a test case identified by the dependencies is executed” to avoid lack of antecedent basis issues. This could also be changed to “the given test case”.
Claims 9 and 15 are objected to for the same reason as claim 1.

Novel Subject Matter
Claims 27-29 are objected to as containing allowable subject matter, yet dependent upon rejected base claims.


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 5, 8, 9, 11, 14, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (US Patent 9,514,034).
As per claim 1, Griffin ('034) discloses a method, comprising:
	obtaining a plurality of test cases that test one or more software programs (see abstract and column 1 lines 19-36, a set of tests are obtained for software testing during development);
	obtaining dependencies among two or more of the plurality of test cases (column 4 lines 48-52, dependencies are determined between failed tests and upcoming tests), 	wherein the dependencies among the two or more test cases comprise an 
	scheduling, using at least one processing device, an execution of a plurality of the test cases in a particular order based on the failure likelihoods (column 2 lines 22-25) and the dependencies such that the test cases identified by the dependencies are executed before the one or more additional test cases (column 4 lines 48-52, test cases that have dependent cases are executed before the dependent cases, and may cause the dependent cases to not run by prematurely terminating the test suite), wherein the failure likelihoods and the dependencies are distinct from one another (column 4 lines 48-52 describe use of test dependencies, column 2 lines 22-25 describe use of test likelihood of failure; the two pieces of information are distinct).
As per claim 2, Griffin ('034) discloses the method of claim 1, wherein the failure likelihoods are based on historical test data (Griffin ('034) column 6 lines 16-29, a test execution history is used to order the tests).

As per claim 5, Griffin ('034) discloses the method of claim 1, wherein test cases that are more likely to fail are scheduled before test cases that are less likely to fail (Griffin ('034) column 6 lines 38-49 and column 7 lines 62-67).



As per claims 9, 11 and 14, these claims recite limitations found in claims 1, 5 and 8, respectively, and are respectively rejected on the same grounds as claims 1, 5 and 8.

As per claims 15, 17 and 20, these claims recite limitations found in claims 1,5 and 8, respectively, and are respectively rejected on the same grounds as claims 1, 5 and 8.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 

Claims 3, 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin ('034) in view of Wikipedia's Bayesian Probability (historical version published February 20, 2018).

As per claim 3, Griffin ('034) discloses the method of claim 1. Griffin ('034) does not expressly disclose the method wherein the failure likelihoods are calculated using a Bayesian inference that calculates a generalized weighted probability.

Wikipedia's Bayesian Probability teaches use of Bayesian probability to determine a probability of a phenomenon (first several paragraphs and methodology section).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the test sequencing system disclosed by Griffin ('034) such that test failure likelihood is calculated by Bayesian probability, as taught by Wikipedia's Bayesian Probability. This modification would have been obvious because the system may utilize machine learning to score tests (Griffin ('034) column 7 lines 39-47) and Bayesian methods are widely accepted and used in machine learning (Wikipedia's Bayesian Probability, end of History section).


	(i)    test cases that were already scheduled and
	(ii)    one or more portions of the one or more software programs that were modified (Griffin ('034) column 7 lines 17-27, more recently modified code of a test makes it considered more likely to fail, which affects the scheduling as in Griffin ('034) column 6 lines 38-49).

As per claims 10 and 16, these claims recite limitations found in claim 3 and are rejected on the same grounds as claim 3.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin ('034) in view of Boshernitsan (US Patent Application Publication 2015/0007140).

As per claim 24, Griffin ('034) discloses the method of claim 1.  Griffin ('034) does not expressly disclose the method further comprising obtaining priorities among two or more of the plurality of test cases from a user and wherein the scheduling is further based on the priorities. Boshernitsan ('140) teaches software testing in which a user-defined test prioritization is utilized (paragraph 19).

As per claims 25 and 26, these claims recite limitations found in claim 24 and are rejected on the same grounds as claim 24.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.






JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114